Case: 12-10291       Document: 00512083263         Page: 1     Date Filed: 12/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 13, 2012
                                     No. 12-10291
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DERRICK ANTHONY SARDIN, also known as Xavier James Sardin,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-CR-164-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
       Derrick Anthony Sardin, federal prisoner # 35587-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction
based on Amendment 750 to the Sentencing Guidelines. He argues that despite
his prior sentencing reduction based on Amendment 706, the Fair Sentencing
Act (FSA) and Amendment 750 further lower his sentencing range because they
lower mandatory minimum sentences for crack cocaine offenses. He argues that



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10291     Document: 00512083263      Page: 2   Date Filed: 12/13/2012

                                  No. 12-10291

nothing about Amendment 750 makes it inapplicable to prisoners who have
received a previous reduction.
      A district court may grant a § 3582(c)(2) motion only “in the case of a
defendant who has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission.”    § 3582(c)(2).    This court reviews a district court’s decision
“whether to reduce a sentence pursuant to . . . § 3582(c)(2) for abuse of
discretion, . . . its interpretation of the Guidelines de novo, and its findings of
fact for clear error.” United States v. Henderson, 636 F.3d 713, 717 (5th Cir.
2011) (internal quotation marks and citation omitted). “A district court abuses
its discretion if it bases its decision on an error of law or a clearly erroneous
assessment of the evidence.”      Id. (internal quotation marks and footnote
omitted).
      When the district court reduced Sardin’s sentence pursuant to Amendment
706, the district court determined that Sardin’s revised guidelines range of
imprisonment was 235 to 293 months. Applying Amendment 750, Sardin’s
guidelines range of imprisonment is still 235 to 293 months. See U.S.S.G. Ch.
5, Pt. A; § 2D1.1(c)(4); § 2D1.1 comment. (n.10). Therefore, the district court did
not err in concluding that Sardin was ineligible for a further reduction and did
not abuse its discretion in denying his motion.
      AFFIRMED.




                                        2